UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4781


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOSEPH DAVID BOWDEN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:99-cr-317-1)


Submitted:    June 29, 2009                 Decided:   July 13, 2009


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Todd A. Smith, LAW FIRM OF TODD A. SMITH, Graham, North
Carolina, for Appellant. Frank Joseph Chut, Jr., Angela Hewlett
Miller, Assistant United States Attorneys, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Joseph     Bowden       appeals    from     the     district    court’s

judgment revoking his supervised release and imposing a ten-

month sentence.       On appeal, Bowden’s counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

there are no meritorious issues for appeal, but questioning the

decision     to    revoke    Bowden’s        supervised      release      and     the

reasonableness of the sentence imposed.                 Although informed of

his right to do so, Bowden has not filed a pro se supplemental

brief.    After a thorough review of the record, we affirm.

           We      review    the     district        court’s     revocation        of

supervised release for abuse of discretion.                    United States v.

Pregent, 190 F.3d 279, 282 (4th Cir. 1999).                  The district court

need only find a violation of a condition of supervised release

by a preponderance of the evidence.                  18 U.S.C. § 3583(e)(3)

(2006).       We   review    for    clear    error    factual     determinations

underlying the conclusion that a violation occurred.                        United

States v. Carothers, 337 F.3d 1017, 1019 (8th Cir. 2003); United

States v. Whalen, 82 F.3d 528, 532 (1st Cir. 1996).                             After

reviewing the record, we find the district court did not abuse

its discretion in determining by a preponderance of the evidence

that Bowden violated the terms of his supervised release.

           We will affirm a sentence imposed after revocation of

supervised    release   if    it    is   within   the   prescribed        statutory

                                         2
range and not plainly unreasonable.                            United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).                               We first assesses the

sentence     for        unreasonableness,             “follow[ing]              generally      the

procedural and substantive considerations that we employ in our

review     of     original          sentences,        . . . with              some     necessary

modifications          to    take    into      account          the       unique      nature    of

supervised release revocation sentences.”                            Id. at 438-39.          If we

conclude that a sentence is not unreasonable, we will affirm the

sentence.       Id. at 439.         Only if a sentence is found procedurally

or   substantively           unreasonable          will        we    “decide       whether     the

sentence is plainly unreasonable.”                    Id.

            A         supervised          release         revocation             sentence       is

procedurally       reasonable        if    the     district          court    considered       the

Chapter Seven advisory policy statement range and the 18 U.S.C.

§ 3553(a) (2006) factors that it is permitted to consider in a

supervised release revocation case.                         See 18 U.S.C. § 3583(e);

Crudup,    461    F.3d       at   440.      Such      a    sentence        is    substantively

reasonable       if    the    district      court      stated         a   proper      basis    for

concluding the defendant should receive the sentence imposed, up

to the statutory maximum.                 Crudup, 461 F.3d at 440.                    A sentence

is   plainly          unreasonable        if     it       is        clearly      or    obviously

unreasonable.         Id. at 439.




                                               3
             While     the    district      court    mentioned       the     §    3553(a)

factors and noted Bowden’s previous criminal history of credit

card fraud and his continuing violations of the terms of his

probation/release, it did not provide any further explanation

for   why    it    imposed    a    ten-month    sentence      or     what    sentencing

factors it considered.            Thus, the sentence is at least arguably

both substantively and procedurally unreasonable.                           However, we

easily      conclude       that    Bowden’s     sentence       was     not        “plainly

unreasonable” because the sentence was within the recommended

policy      statement      range     and    under     the      statutory          maximum.

Moreover, the record does not contain any basis on which to

conclude     that    the     imposed   sentence      is     clearly    or        obviously

unreasonable.

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       We    therefore      affirm   the     district    court’s          judgment.

This court requires that counsel inform Bowden, in writing, of

his right to petition the Supreme Court of the United States for

further review.         If Bowden requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.        Counsel’s motion must state that a copy thereof

was served on Bowden.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

                                            4
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    5